Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-14 are pending and have been examined.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 5-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20180083004 A1 – Sato).
Regarding Claim 1, Sato teaches an imaging device (see the entire document; Fig. 3 in view of Fig. 4; specifically, [0185]-[0217], and as cited below), comprising:

    PNG
    media_image1.png
    552
    656
    media_image1.png
    Greyscale

Sato – Fig. 3
a photoelectric converter (12; Fig. 3) that converts light into a charge (“The photoelectric converter 12 of each imaging cell 10A receives incident light and generates positive and negative charges (more typically, hole-electron pairs)” – [0185]); 
a semiconductor substrate (60; “semiconductor substrate 60” – [0218]); including:
a first diffusion region of a first conductivity type (67n – “an n-type impurity region 67n” – [0203]) to which the charge is input (via 80 – “wiring structure 80”, see also [0256] for details), and 
a second diffusion region (68bn – “n-type impurity regions 68an, 68bn, 68cn, and 68dn”) of the first conductivity type (n-type impurity); 
a first contact (cp1 – “Contact plugs cp1 to cp4” – [0217]) that is directly connected to the first diffusion region (67n); 
a second contact (cp3 – see [0217]) that is directly connected to the second diffusion region (68bn); and 
an insulating film (70 – “insulating layer 70” – [0215]) on the semiconductor substrate (60), wherein the first contact (cp1) and the second contact (cp3) penetrate the insulating film (70 – as shown in Fig. 3. That is, cp1 and cp3 penetrate 1), and 
an area of the second contact (area of 68bn shown in Fig. 4) is larger than an area of the first contact (area of 67n shown in Fig. 4) in a plan view (Fig. 4 is a plan view – that is top view. Fig. 4 shows area of 68bn is larger than area of 67n).
Regarding Claim 2, Sato teaches the imaging device according to claim 1, further comprising: 
a first transistor (26 – [0198] – “reset transistor 26”) that includes the first diffusion region (67n) as one of a source and a drain (that is, 67n is source/drain) and that includes a first gate (26e – [0206] – “a gate electrode 26e”); and 
a second transistor (22 – [0212] – “amplification transistor 22”)  that includes the second diffusion region (68bn) as one of a source and a drain (that is, 68bn is source/drain) and that includes a second gate (22e – [0212] – “a gate electrode 22e”).
Regarding Claim 3, Sato teaches the imaging device according to claim 2, wherein a distance between the second contact and the second gate (0.22 in – as shown in the Annotated Fig. 3 below) is larger than a distance between the first contact and the first gate (0.21 in - Note: this measurement appears to be correct since plan view of Fig. 4 shows area of 67n is smaller than the area of 68bn. Therefore, the distance between cp3 and 22 will be larger than the distance between cp1 and 26):

    PNG
    media_image2.png
    415
    502
    media_image2.png
    Greyscale

Sato – Annotated Fig. 3
Regarding Claim 5, Sato teaches the imaging device according to claim 1, wherein the photoelectric converter (12) is arranged at an upper side of the semiconductor substrate (60 – as shown in Fig. 3).
Regarding Claim 6, Sato teaches an imaging device (see the entire document; Fig. 3 in view of Fig. 4; specifically, [0185]-[0217], and as cited below), comprising:
a photoelectric converter (12; Fig. 3) that converts light into a charge (“The photoelectric converter 12 of each imaging cell 10A receives incident light and generates positive and negative charges (more typically, hole-electron pairs)” – [0185]); 
a semiconductor substrate (60; “semiconductor substrate 60” – [0218]) including:
a first diffusion region of a first conductivity type (67n – “an n-type impurity region 67n” – [0203]) to which the charge is input (via 80 – “wiring structure 80”, see also [0256] for details), and 
a second diffusion region (68an – “n-type impurity regions 68an, 68bn, 68cn, and 68dn”) of the first conductivity type (n-type impurity); 
a first plug (cp1 – “Contact plugs cp1 to cp4” – [0217]) that is directly connected to the first diffusion region (67n) and that contains a first impurity of the first conductivity type (impurity of 67n); and 
a second plug (cp3 – see [0217]) that is directly connected to the second diffusion region (68bn) and that contains a second impurity of the first conductivity type (impurity of 68bn), 
wherein a concentration of the second impurity in the second plug is higher than a concentration of the first impurity in the first plug ([0223] – “An impurity concentration of the first region 67a of the n-type impurity region 67n is lower than those of the n-type impurity regions 68an, 68bn, 68cn, and 68dn” – that is, impurity concentration of 68bn is higher than the impurity concentration of 67n as claimed).
Regarding Claim 7, Sato teaches the imaging device according to claim 6, further comprising: 
a first metal plug (80a – “wiring layer 80a” – [0218]) that is directly connected to an uppermost surface away from the semiconductor substrate of the first plug (that is, 80a is connected to cp1 away from substrate 60); and 
a second metal plug ([0219] – “The power supply line 32 is connected to the n-type impurity region 68bn through the contact plug cp3”) that is directly connected to an uppermost surface away from the semiconductor substrate of the second plug (that, the power supply line 32 is connected to cp3 away from substrate 60).
Regarding Claim 8, Sato teaches the imaging device according to claim 6, further comprising: 
a first transistor (26 – [0198] – “reset transistor 26”) that includes the first diffusion region (67n) as one of a source and a drain (that is, 67n is source/drain) and that includes a first gate (26e – [0206] – “a gate electrode 26e”); and 
a second transistor (22 – [0212] – “amplification transistor 22”)  that includes the second diffusion region (68bn) as one of a source and a drain (that is, 68bn is source/drain) and that includes a second gate (22e – [0212] – “a gate electrode 22e”).
Regarding Claim 9, Sato teaches the imaging device according to claim 8, wherein a distance between the second plug and the second gate (0.22 in – as shown in the Annotated Fig. 3 below) is larger than a distance between the first plug and the first gate (0.21 in - Note: this measurement appears to be correct since plan view of Fig. 4 shows area of 67n is smaller than the area of 68bn. Therefore, the distance between cp3 and 22 will be larger than the distance between cp1 and 26).

    PNG
    media_image2.png
    415
    502
    media_image2.png
    Greyscale

Sato – Annotated Fig. 3
Regarding Claim 10, Sato teaches the imaging device according to claim 1, wherein the photoelectric converter (12) is arranged at an upper side of the semiconductor substrate (60 – as shown in Fig. 3).
Regarding Claim 11, Sato teaches an imaging device (see the entire document; Fig. 3 in view of Fig. 4; specifically, [0185]-[0217], and as cited below), comprising:
a photoelectric converter (12; Fig. 3) that converts light into a charge (“The photoelectric converter 12 of each imaging cell 10A receives incident light and generates positive and negative charges (more typically, hole-electron pairs)” – [0185]); 
a semiconductor substrate (60; “semiconductor substrate 60” – [0218]) including:
a first diffusion region of a first conductivity type (67n – “an n-type impurity region 67n” – [0203]) to which the charge is input (via 80 – “wiring structure 80”, see also [0256] for details), and 
a second diffusion region (68bn – “n-type impurity regions 68an, 68bn, 68cn, and 68dn”) of the first conductivity type (n-type impurity); 
a first plug (cp1 – “Contact plugs cp1 to cp4” – [0217]) that is directly connected to the first diffusion region (67n); 
a second plug (cp3 – see [0217]) that is directly connected to the second diffusion region (68bn); 
a first transistor (26 – [0198] - – “reset transistor 26”) that includes the first diffusion region 67n) as one of a source and a drain (that is, 67n is source/drain) and that includes a first gate (26e – [0206] - – “a gate electrode 26e”); and 
a second transistor (22 – [0206] - – “amplification transistor 22”) that includes the second diffusion region (68bn) as one of a source and a drain (that is, 68bn is source/drain) and that includes a second gate (22e – [0212] – “a gate electrode 22e”), 
wherein a distance between the second plug (0.22 in – as shown in Annotated Fig. 3 below) and the second gate is larger than a distance between the first plug and the first gate (0.21 in. Note: this measurement appears to be correct since plan view of Fig. 4 shows area of 67n is smaller than the area of 68bn. Therefore, the distance between cp3 and 22 will be larger than the distance between cp1 and 26).

    PNG
    media_image2.png
    415
    502
    media_image2.png
    Greyscale

Sato – Annotated Fig. 3
Regarding Claim 13, Sato teaches the imaging device according to claim 11, further comprising: 
a first metal plug (80a – “wiring layer 80a” – [0218]) that is directly connected to an uppermost surface away from the semiconductor substrate of the first plug (that is, 80a is connected to cp1 away from substrate 60); and 
a second metal plug ([0219] – “The power supply line 32 is connected to the n-type impurity region 68bn through the contact plug cp3”) that is directly connected to an uppermost surface away from the semiconductor substrate of the second plug (that, the power supply line 32 is connected to cp3 away from substrate 60).
Regarding Claim 14, Sato teaches the imaging device according to claim 11, wherein the photoelectric converter (12) is arranged at an upper side of the semiconductor substrate (60 – as shown in Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
	Regarding Claim 4, Sato teaches claim 1 from which claim 4 depends.
	But, Sato does not expressly disclose wherein: the first contact contains a first impurity of the first conductivity type, the second contact contains a second impurity of the first conductivity type, and a concentration of the second impurity in the second contact is higher than a concentration of the first impurity in the first contact.
	However, it is seen in Sato that the first contact plug cp1 contacts diffusion area 67n via contact hole, therefore, the impurity concentration of cp1 will be that of impurity concentration of 67n. And the second contact cp3 contacts diffusion area 68bn via a second hole, therefore, the impurity concentration of cp3 will be that of impurity concentration of 68bn. Furthermore, the impurity concentration of 68bn is higher than the impurity concentration of 67n ([0223] – “An impurity concentration of the first region 67a of the n-type impurity region 67n is lower than those of the n-type impurity regions 68an, 68bn, 68cn, and 68dn” – that is, impurity concentration of 68bn is higher than the impurity concentration of 67n).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the concentration of the second impurity in the second contact (cp3) is higher than a concentration of the first impurity in the first contact (cp1).
Regarding Claim 12, Sato teaches claim 11 from which claim 12 depends.
But, Sato does not expressly disclose wherein the first plug contains a first impurity of the first conductivity type and the second plug contains a second impurity of the first conductivity type.
However, it is seen in Sato that the first contact plug cp1 contacts diffusion area 67n via contact hole, therefore, the impurity concentration of cp1 will be that of impurity concentration of 67n. And the second contact cp3 contacts diffusion area 68bn via a second hole, therefore, the impurity concentration of cp3 will be that of impurity concentration of 68bn. Furthermore, the impurity concentration of 68bn is higher than the impurity concentration of 67n ([0223] – “An impurity concentration of the first region 67a of the n-type impurity region 67n is lower than those of the n-type impurity regions 68an, 68bn, 68cn, and 68dn” – that is, impurity concentration of 68bn is higher than the impurity concentration of 67n).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the first plug (cp1) contains a first impurity of the first conductivity type and the second plug (cp3) contains a second impurity of the first conductivity type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898